PER CURIAM.
Sean Michael D’Auria appeals the denial of his motions for postconviction relief filed under Florida Rule of Criminal Procedure 3.850 in three cases.1 We affirm for reasons other than those found by the trial court.
Technical defects in an information can be waived. Sadler v. State, 949 So.2d 303, 305 (Fla. 5th DCA 2007). More importantly, the general rule, which has developed in the context of jurisdiction of a particular court to try a particular case, “is that jurisdiction is to be determined solely from the fact of the information.” Zanger v. State, 548 So.2d 746, 748 (Fla. 4th DCA 1989). Looking solely at the informations filed in D’Auria’s cases, there is nothing to indicate the trial court lacked jurisdiction as D’Auria contends.
AFFIRMED.
PALMER, C.J., ORFINGER and LAWSON, JJ., concur.

. Citrus County Case Nos. 06-CF-691, 06-CF-1305 and 07-CF-695.